Citation Nr: 0722336	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  96-51 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
conversion disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision.

The veteran initially filed his claim for an increased rating 
for his conversion disorder in August 1992.  The claim was 
initially denied by a March 1993 rating decision, but a 
hearing officer increased the veteran's rating from 30 
percent to 50 percent in December 1994, effective August 
1992.  The veteran appealed and requested a hearing.  
However, while the veteran was scheduled for hearings on 
several occasions, he twice asked that hearings be postponed, 
then canceled his request for a hearing, thereby adding 
considerable delay to the adjudication of his claim.  The 
veteran's appeal was certified to the Board in August 2001, 
and the Board remanded the claim in January 2002 for a VA 
examination.  In February 2003, the Board denied the 
veteran's appeal; but the Court of Appeals for Veterans 
Claims (CAVC) vacated the Board's decision in December 2003, 
and returned the case to the Board.  The Board remanded the 
veteran's claim in September 2004 in compliance with the 
Joint Motion for Remand.  As all required development has 
been accomplished, the veteran's claim is ready to be rated. 


FINDING OF FACT

The evidence reflects that the veteran is demonstrably unable 
to obtain or retain employment due to his conversion 
disorder. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for a conversion 
disorder have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. 4.132, Diagnostic Code 9402 (1996); 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Under the rating criteria in effect at the time the veteran 
filed his claim, a 50 percent evaluation for a conversion 
disorder was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; or where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired or that the psychoneurotic 
symptoms be of such severity and persistence to cause severe 
impairment in the ability to obtain or retain employment.  

A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or the individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Code 9402 
(effective prior to November 7, 1996).

The evidence demonstrates that the veteran is demonstrably 
unable to obtain or retain employment.  The veteran was 
discharged from service after serving less than two years of 
his four year commitment, as it was determined that he was 
unable to adapt to military life.  Following service, the 
veteran worked in a factory for three months before being 
fired for missing too much time.  

The Social Security Administration determined in 1983 that 
the veteran was unemployable at that time and had been since 
1975, finding that there were no jobs in the national economy 
for a person, such as the veteran, whose residual functional 
capacity was markedly restricted, since he was limited to 
simple tasks in work settings requiring very little contact 
with people.  It was additionally noted that the veteran 
could not tolerate criticisms, sustained work pressure, or 
competitive work situations common in even the simplest of 
work environments.  

In March 1988, a VA vocational rehabilitation counselor 
informed the veteran that they did not recommend his 
undergoing vocational rehabilitation on account of the 
effects of his conversion disorder.  

At a hearing before the RO in 1993, a private psychiatrist, 
Dr. Capestani, testified that the veteran's disorder was 
totally disabling in that whenever the veteran felt social 
stress he developed a physical ailment.  Dr. Capestani 
indicated that the veteran was a very demanding individual, 
as he was very dependent and insecure, and felt disabled 
about everything.  The veteran got along with his children 
and wife, but had trouble getting along with others.  Dr. 
Capestani opined that the veteran could not manage his own 
benefits, because he was very impulsive and did not have the 
capacity to manage his money or spend it adequately.  Dr. 
Capestani estimated that the veteran's Global Assessment of 
Functioning (GAF) score would be between 40 and 45, which he 
explained meant that the veteran was unable to work and was a 
totally disabled individual.

The veteran's private doctor, Dr. Alvarez Montes has also 
written letters on at least three occasions (twice in 
December 2002 and then in July 2004) in which he has opined 
that the veteran's ability to work is completely impaired, 
and that the veteran was completely incapacitated.  He has 
explained that the veteran's mental condition impeaches into 
his other physical and somatic conditions, and noted that 
stressful situations exacerbated his physical conditions.  He 
then opined that these factors made the veteran totally 
unable to work in any significant matter.

While the veteran has undergone VA treatment for a number of 
years, and while VA examination reports have reflected that 
the veteran's symptoms may not be as severe as described by 
his private doctors, the fact remains that numerous medical 
professionals have concluded that the veteran is 
unemployable, and the veteran has not held a job in more than 
30 years.  As such, the evidence for and against the 
veteran's claim at the very least is in equipoise, and 
therefore VA regulations mandate that reasonable doubt be 
resolved in the veteran's favor.  As such, the Board 
concludes that the veteran is demonstrably unable to either 
obtain or maintain employment on account of his service-
connected conversion disorder and therefore a 100 percent 
disability rating is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

A 100 percent rating for a conversion disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


